3 A.3d 668 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Luis RODRIGUEZ, Petitioner.
No. 48 EM 2010.
Supreme Court of Pennsylvania.
September 3, 2010.

ORDER
PER CURIAM.
AND NOW, this 3rd day of September, 2010, upon consideration of the "Request for Leave to File a Petition for Allowance of Appeal Nunc Pro Tunc," this matter is REMANDED to the Court of Common Pleas of Philadelphia County. The trial court is directed to determine whether counsel of record should be permitted to withdraw. See Pa.R.Crim.P. 120 and Comment. If the court permits counsel of record to withdraw, the court must also consider whether Petitioner is entitled to court-appointed counsel. See Pa. R.Crim.P. 122. Upon the issuance of the trial court's order, counsel, or Petitioner proceeding pro se, shall have thirty days to file a Petition for Allowance of Appeal.